Citation Nr: 1453886	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for plantar warts of the right foot.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claim for a rating increase in excess of 10 percent for plantar wart, right foot (plantar wart disability).

In September 2014, the Veteran, sitting at the RO, testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently rated as 10 percent disabling for plantar warts of the right foot.  He asserts that the July 2012 DBQ (Disability Benefits Questionnaire) was inadequate to rate his claim.  (Hearing Transcript pp. 1-3).  He testified that he has to wear specialized shoes and receive treatment every 6 months for his right foot disability.  He also raises the issue of entitlement to a separate rating for residual scars.  (See Hearing Transcript p. 8).

The July 2012 DBQ reflects that he was diagnosed with plantar warts with hyperkeratosis consistent with past plantar wart excision.  It was noted that the residual hyperkeratosis limited his ambulation and affected his gait.  

A remand is necessary to obtain any relevant outstanding medical records, as the Veteran testified in September 2014 that he was seen at the Portland VA Medical Center (VAMC) once month earlier for treatment of his plantar warts.   The claims file is devoid of these VA treatment records.  As the case must be remanded, he should also be scheduled for a current VA examination of his right foot.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Portland VAMC, dated from December 2008 to November 2010, and dated since March 2013.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to assess the current level of severity of his plantar warts of the right foot.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  The examiner must identify and describe all pathology associated with the Veteran's service-connected plantar warts of the right foot, to include any scars.  The examiner must also discuss the functional impairment caused by this disability.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


